COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §

  FERMIN GENE RAYOS, JR.,                          §               No. 08-16-00211-CR

                         Appellant,                §                  Appeal from the

  v.                                               §                119th District Court

  THE STATE OF TEXAS,                              §           of Tom Green County, Texas

                         State.                    §               (TC# B-15-0405-SB)

                                               §
                                             ORDER

         On April 4, 2017, the Court granted Appellant’s pro se motion for access to the appellate

record and forwarded an electronic copy of the appellate record on CD. The Court has been

informed that Appellant does not have access to a computer and will be unable to review the record

on CD.      Therefore, it is ORDERED that the Clerk of this Court, forward a paper copy of the

clerk’s record and reporter’s record, and any supplemental records, to the Warden of the Allred

Unit, 2101 FM 369 North, Iowa Park, Texas 76367. The record shall be made available to

Appellant (TDCJ #2079501), under the supervision of the Law Librarian or designee, for his

review and use in preparing a brief. Appellant is directed to notify the Court within thirty days

whether he intends to file a brief. Further, it is not necessary for the record to be returned to this

Court and it may be destroyed by the Warden after Appellant has filed his brief. Further, the

appellant’s brief is due on or before May 19, 2017.

                IT IS SO ORDERED this 6th day of April, 2017.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.